     Case 2:21-cv-00226-PA-SK Document 6 Filed 01/13/21 Page 1 of 3 Page ID #:116

                                                                                                            JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 21-226 PA (SKx)                                           Date    January 13, 2021
 Title             Benjamin Heard v. Molson Coors Beverage Co. USA, LLC, et al.



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                Gabriela Garcia                            Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

       The Court is in receipt of a Notice of Removal filed by defendants Molson Coors
Beverage Company USA, LLC (formerly known as MillerCoors LLC), Molson Coors USA LLC
(formerly known as MillerCoors USA LLC), and Molson Coors Beverage Co. d/b/a MillerCoors
LLC (“Removing Defendants”). Removing Defendants seek to remove to this Court the action
filed by plaintiff Benjamin Heard (“Plaintiff”) against Removing Defendants and defendants
Tamara Orozco, Brett McQue, Cullen Jordan, and Tyler Ortiz (collectively, the “Individual
Defendants”). Removing Defendants assert that this Court has jurisdiction over the action based
on the Court’s diversity jurisdiction. See 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in
state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly construed against
removal jurisdiction, and the burden of establishing federal jurisdiction falls to the party
invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.
2004) (citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)).

        In attempting to invoke this Court’s diversity jurisdiction, Removing Defendants must
establish that there is complete diversity of citizenship between the parties and that the amount in
controversy exceeds $75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes,
a natural person must be a citizen of the United States and be domiciled in a particular state.
Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled
in the places they reside with the intent to remain or to which they intend to return. See Kanter
v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). For the purposes of diversity
jurisdiction, a corporation is a citizen of any state where it is incorporated and of the state where
it has its principal place of business. 28 U.S.C. § 1332(c); see also Indus. Tectonics, Inc. v. Aero
Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC is the citizenship of its
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
     Case 2:21-cv-00226-PA-SK Document 6 Filed 01/13/21 Page 2 of 3 Page ID #:117

                                                                                                  JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 21-226 PA (SKx)                                      Date   January 13, 2021
 Title          Benjamin Heard v. Molson Coors Beverage Co. USA, LLC, et al.

members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006)
(“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
citizens.”); TPS Utilicom Servs., Inc. v. AT & T Corp., 223 F. Supp. 2d 1089, 1101 (C.D. Cal.
2002) (“A limited liability company . . . is treated like a partnership for the purpose of
establishing citizenship under diversity jurisdiction.”).

       The Notice of Removal alleges that defendant MillerCoors LLC, the prior name of
defendant Molson Coors Beverage Company USA LLC, “is a limited liability company
organized and existing under the laws of the State of Delaware. . . . None of [MillerCoors
LLC’s] members are citizens of California or Georgia, but, instead are citizens of one or more
other states. As such, Defendant [MillerCoors LLC] was not and is not a citizen of California or
Georgia for the purpose of determining jurisdiction.” (Notice of Removal at ¶ 16.) The Notice
of Removal makes similar allegations concerning the other Removing Defendants that are
limited liability companies, and specifically, that “[n]one of [the] members [of Molson Coors
Beverage Company USA LLC, MillerCoors USA LLC, and Molson Coors USA LLC] are
citizens of California or Georgia, but, instead are citizens of one or more other states.” (Notice
of Removal at ¶¶ 17-19.) A defendant is presumed to know the facts surrounding defendant’s
own citizenship. See, e.g., Leon v. Gordon Trucking, Inc., 76 F. Supp. 3d 1055, 1063 (C.D. Cal.
2014); Cretian v. Job1USA, Inc., No. 09-CV-770-ST, 2009 WL 4841039, at *1 (D. Or. Dec. 11,
2009) (“Defendant is presumed to know its own citizenship; indeed it is in the best position to
know it for purposes of removal.”).

        Because Removing Defendants have only alleged that no member of the Removing
Defendants is a citizen of California or Georgia, but has not alleged who the members are or
where those members are citizens, Removing Defendants have not satisfied their burden when
seeking to remove an action to affirmatively allege the citizenship of the parties. See Kanter,
265 F.3d at 857 (“Absent unusual circumstances, a party seeking to invoke diversity jurisdiction
should be able to allege affirmatively the actual citizenship of the relevant parties.”). See also,
Rolling Greens MHP L.P. v. Comcast SCH Holdings, L.L.C., 374 F.3d 1020 (11th Cir. 2004) (to
sufficiently allege the citizenships of these unincorporated business entities, a party must list the
citizenships of all the members of the limited liability company and all the partners of the limited
partnership). For this reason, Removing Defendants have failed to establish the citizenship of
Molson Coors Beverage Company USA, LLC (formerly known as MillerCoors LLC), and
Molson Coors USA LLC (formerly known as MillerCoors USA LLC), and, as a result, have
failed to meet their burden to establish the Court’s diversity jurisdiction. See Lindley Contours,
LLC v. AABB Fitness Holdings, Inc., 414 F. App’x 62, 64 (9th Cir. 2011) (holding that an
allegation that no member of a defendant LP “is an Oregon citizen,” without identifying the


CV-90 (06/04)                            CIVIL MINUTES - GENERAL                             Page 2 of 3
     Case 2:21-cv-00226-PA-SK Document 6 Filed 01/13/21 Page 3 of 3 Page ID #:118

                                                                                                  JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 21-226 PA (SKx)                                      Date   January 13, 2021
 Title          Benjamin Heard v. Molson Coors Beverage Co. USA, LLC, et al.

actual state of citizenship of the LP’s members or whether the members were composed of
another layer of business entities, was insufficient to establish complete diversity).

       For the foregoing reasons, Removing Defendants have failed to meet their burden of
establishing diversity jurisdiction. Accordingly, the Court remands this action to Los Angeles
Superior Court, Case No. 20STCV46134, for lack of subject matter jurisdiction. See 28 U.S.C.
§ 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                            Page 3 of 3
